Citation Nr: 1742343	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increases in the (0 percent prior to May 18, 2016, and 10 percent from that date) "staged" ratings assigned for Gastroesophageal Reflex Disease (GERD).

2.  Entitlement to increases in the (20 percent prior to May 18, 2016, and 40 percent from that date) "staged" ratings assigned for a low back disability.  

3.  Entitlement to a compensable rating for residuals of a left fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1981 to May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the matter is now with the St. Petersburg, Florida RO.  In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record


FINDINGS OF FACT

1.  At the December 2016 Board hearing, the Veteran (via his representative) withdrew his appeals seeking increased ratings for a low back disability and GERD; there are no questions of fact or law remaining for the Board to consider in those matters.

2. The Veteran's residuals of a left fifth metatarsal fracture are manifested by symptoms and impairment characteristic of a moderate, but not greater. (i.e., moderately severe or severe) foot disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the claims seeking increased ratings for a low back disability and GERD; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  A 10 percent, but no higher, rating is warranted for the Veteran's residuals of a left fifth metatarsal fracture. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 4.3, 4.68, 4.71a, Diagnostic (Code) 5283 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)
Given the Veteran's expression of intent to withdraw appeals seeking increases in the ratings for his GERD and low back disabilities, discussion of the impact of the VCAA on those matters is not necessary.  
The matter of the rating for residuals of a left fifth metatarsal fracture is on appeal from the rating decision that granted service connection and assigned an initial rating and effective date for the award.  Statutory notice had served its purpose and is no longer necessary.  A statement of case properly provided notice on the downstream issue of entitlement to an increased initial rating.
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2016 hearing, the undersigned explained what was needed to substantiate the claim, elicited testimony regarding the state of the disability, and identified development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103 (c)(2). 
VA has secured the Veteran's pertinent VA and private treatment records.  He was afforded VA foot examinations in February 2013 and December 2016.  There is nothing in the record suggesting a material change in the disability since the December 2016 VA examination so as to warrant reexamination.  38 C.F.R. § 3.327.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).
Withdrawn Appeals
The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.
On the record during the December 2016 Board hearing, the Veteran (via his representative) indicated that he was withdrawing his appeals seeking increased ratings for his GERD and low back disabilities.  There is no allegation of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in such matters.

Legal Criteria 
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
Residuals of fracture are rated under Code 5284 (for foot injuries), which provides for a 30 percent rating for severe foot injury, a 20 percent rating for moderately severe injury; and a 10 percent rating for moderate injury.  38 C.F.R. § 4.71a.  
Under Code 5283, a 10 percent rating is assigned for malunion or nonunion of tarsal or metatarsal bones where it is moderate; a 20 percent rating where it is moderately severe; and a 30 percent rating where it is severe.  38 C.F.R. § 4.71a
Under 38 C.F.R. § 4.31, when the schedular criteria do not provide for a 0 percent rating, and the criteria for the minimum compensable rating are not met, a 0 percent rating is to be assigned.  38 C.F.R. § 4.71a.
The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.
Factual Background 
The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
The Veteran's service treatment records (STRs) show a diagnosis of a left fifth metatarsal fracture.  See June 2009 left foot X-ray report.  A July 2009 follow up treatment record notes a diagnosis of a closed left fifth metatarsal fracture with "good healing".  A June 2010 STR notes the Veteran's reports of left foot pain and stiffness.  
On February 2013 VA examination, the diagnosis was a healed left metatarsal base fracture.  The examiner noted hallux valgus without any current symptoms.  There were no Morton's neuroma, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot. 
An August 2013 private treatment record notes the Veteran's report of left foot pain.  The podiatrist noted tenderness of the left fifth metatarsal and pain on "active eversion of the left foot laterally." Muscle testing was noted to be within "normal limits".  X-rays revealed "dystrophic fifth metatarsal base with hypertrophic bone and exostosis."  A mal-shaped bone about the base of the fifth metatarsal was noted which the podiatrist concluded was "due to mal-union but otherwise the healing appears to be complete".  September and November 2013 follow-up records note decreased tenderness and effusion.  A March 2014 record notes minimal tenderness and no effusion at the fifth metatarsal base.
In an October 2013 written statement on his VA Form 9 substantive appeal, the Veteran reported that although the left fifth metatarsal base fracture "healed", his left foot pain limits his ability to walk on uneven surfaces, climb and descend stairs, sit in certain positions and drive with his left foot pressed down. 
On December 2016 VA examination, the Veteran reported frequent daily left foot pain described as throbbing aches with sharp episodes, rated a 7 out of 10.  He stated that he is unable to run or jump and walking is limited to flat stable surfaces.   He reported flare-ups and functional loss due to painful ambulation and limited activity.  The diagnosis was left foot fracture residuals with chronic left foot pain and tenderness.  The examiner opined that the severity of the foot condition was moderate.  The examiner checked the appropriate boxes to indicate there was pain on weight bearing, disturbance of location, interference with standing, and lack of endurance of the left foot.  He also checked the appropriate box to indicate there was pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the left foot is used repeatedly over a period of time.  It was noted that the Veteran regularly used shoe inserts.
At the December 2016 videoconference hearing before the undersigned, the Veteran testified that he has experienced left foot pain since the fracture in service.  He testified that he was advised that other than surgery, only pain medication was available for relief.   
Analysis 
The Veteran's residuals of a left fifth metatarsal fracture are currently rated 0 percent under Code 5284 (for other foot injury), considered less than moderate.  However, as the medical evidence show malunion of the left fifth metatarsal bone, the Board finds that the more appropriate diagnostic code for rating the disability is Code 5283 (for malunion or nonunion of the tarsal or metatarsal bones).  
On longitudinal view of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that his residuals of a left fifth metatarsal fracture reflect moderate (but not moderately severe or severe malunion) disability. While February 2013 and December 2016 VA examinations do not note malunion, imaging studies were not then performed.  As is noted in an August 2013 private treatment record, X-rays have revealed a mal-shaped bone about the base of the fifth metatarsal which the podiatrist noted was "due to mal-union".  In December 2016 a VA examiner noted residuals of an old fracture considered of moderate severity.  However, nothing in the record suggests there is more than moderate disability.  The limitations the Veteran describes are consistent with moderate disability.  Accordingly, a 10 percent (but no higher) rating under Code 5283 is warranted throughout. 
The Board has considered whether the Veteran may be entitled to additional compensation another diagnostic code for rating foot disability.  However, the pathology and impairment required for such ratings are either not shown, or are contemplated under Code 5283.  Thus, separate ratings under Codes 5276, 5277, 5279, 5281, or 5284 are not warranted.  While hallux valgus was noted on February 2013 VA examination, the examiner indicated that the Veteran did not have symptoms due such condition.  Accordingly, a separate rating under Code 5280 is not warranted. 
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased (to 10 percent, but no higher) rating is granted for residuals of a left fifth metatarsal fracture, throughout, subject to the regulations governing payment of monetary awards.

The appeals seeking increased ratings for a low back disability and GERD are dismissed.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


